Case 1:19-cv-03055-KBJ Document 57 Filed 04/15/21 Page 1 of 3

UNITED STATES DISTRICT COURT ( *)
CLERK \' fy
TRICT & BANKRUPTCY
FOR THE DISTRICT OF COLUMBYA'CT & BANK R c

2 APR IS P&I

 

 

i)
LISA K. HOLDEN ) RECEIVED
Plaintiff )
)
)
Vs. ) CIVIL ACTION NO.: 1:19¢v03055
)
)
)
WILLIAMS & CONNOLLY LLP, etal, _)
)
Defendants )
LAINTIFF” TION TO DISMISS WITH PREJUDI

Plaintiff, having been forced out of her position as Deputy Director of Finance at Williams &
Connolly LLP after nearly twenty years of loyal, dedicated, and professional service, and being
subjected to such a hostile work environment that Plaintiff became severely depressed, suffered
Post-Traumatic Stress Disorder (PTSD), and experienced such related psychological impact that
she was unable to pursue a timely Jegal course of action against Defendant Williams & Connolly
LLP and Defendant Unum for their collusion with one another and their deliberate and
undoubtedly illegal actions of obfuscating, manipulating and distorting the employment benefits
of FMLA and ERISA to which Plaintiff was entitled as part of her employment agreement with
Defendant Williams & Connolly LLP, Plaintiff has now recovered sufficiently enough from the
acts of betrayal on the part of Defendants to now understand that Plaintiff will likely not be able

to experience any form of justice via the Court based upon her untimely filing.

1
Case 1:19-cv-03055-KBJ Document 57 Filed 04/15/21 Page 2 of 3

Plaintiff is voluntarily dismissing the complaint with prejudice as she has experienced further
recovery from the medical condition which she found herself suffering from in August 2015 as a
result of the hostile work environment which she had been subjected and Plaintiff now wants to
get on with her life in a more constructive manner than continuing to argue against Defendants’

efforts to deny Plaintiff her duly deserved employment benefits.

Plaintiff appreciates the Court’s time in hearing the case.

Respectfully submitted,

Dated: April 15,2021
[sf Lawak Holdew

Lisa K Holden, Pro Se Litigant
720 North Carolina Avenue, SE
Washington, DC. 20003

(202) 823-2692
Case 1:19-cv-03055-KBJ Document 57 Filed 04/15/21 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify on April 15,2021, 1 sent the foregoing document via email to the following
attorneys at the emails noted below.

Carson H. Sullivan, Esq.

Paul Hastings LLP

2050 M Street, NW

Washington, DC. 20036
carsonsullivan@ paulhastings.com

(202) 551-1809

David E. Constine, Esq./Mary C. Zinsner, Esq.
Troutman Pepper

5 Tapoan Road

Richmond, VA. 23226

(804) 697-1258

david.constine@troutman.com

Lisa K. Holden, Pro Se

720 North Carolina Avenue, SE
Washington, DC 20003

(202) 823-2692
